Title: From George Washington to the Massachusetts Council, 1 February 1777
From: Washington, George
To: Massachusetts Council



Sir
Head Quarters Morris town 1st Feby 1777

I was a few days ago honoured with your favs. of the 4th and 17th last Month: I cannot but think, that altho your Inducements for granting an additional Bounty to the Troops to be furnished by your State, were certainly meant to serve the Cause, that you will find them most prejudicial in the End. One reason will be that by your departing from the Bounty prescribed by Congress, the Troops in the other States will be discontented, upon hearing of this, unless they receive the same, and another and a more forcible one, that none of the N. Engd Colonels whom I have appointed to the command of any of the Sixteen additional Regiments can possibly raise a Man untill the Number of Regiments allotted by Congress are full and this not because there are not men enough, but because they cannot grant the same Bounty. Of the sixteen additional Regiments, I had conferred Seven upon Gentlemen of New England, all Men of Influence, and who had given the highest proofs of their Bravery and good Conduct during the whole course of the war and as they were very careful in the Choice of their Officers I had the highest Expectation from their Corps. But they write me that they cannot get men for 20 dollars when the State allows 53⅓. Thus you see, Sir, to what a dilemma I am reduced by this departure of the four Eastern Governments from the line marked out by Congress. I must either give up seven Regiments or I must grant them the Bounty of 53⅓ dollars. If I grant it to them, the remaining 97

Battalions of Foot the Regiments of Artillery and of Horse will put in their claim for the same or justly complain of partiality.
I will communicate the hint, given in the Extract of the Letter which you inclosed to me, to Genl Schuyler and will recommend it to him to improve it, if he finds an Opportunity.
I would have you by all means attend to the compleating of the Fortifications in the Harbour of Boston, and I hope we shall in time render most of our great towns as inaccessible to their Ships as the interior parts of our Country are to their Army. I have the Honor to be.
